Per Curiam : The only question presented for our consideration is the alleged error of the court below, in refusing to enter judgment on a pretended award, and in the rendition of judgment on the original cause of action, in the absence of the defendants. The submission was not in accordance with either the first or second sections of the chapter of the statute entitled “Arbitrations and Awards.” It was neither under seal nor attested by any witness. There was no order of court directing the submission, to bring it under the second section. The court therefore, properly overruled the motion to enter judgment on an award made in pursuance of such a submission. Low v. Nolte, 15 Ill. 368. There was no error in rendering judgment on the original cause of action, on account of the absence of the parties. They were bound to be in court and give prompt attention to the suit. We cannot reverse a case when there is such laches on the part of the defendants, in neglecting to be present in court. The judgment is affirmed. Judgment affirmed.